DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-9, the present invention is direct to a method of training a neural network modeling physical phenomena of semiconductor material: Independent claim 1 identifies the uniquely distinct features of " receiving plurality of training pairs corresponding to a semiconductor material, wherein each training pair comprises an input charge to a distinct voxel of the semiconductor material and one or more output signals generated by the distinct voxel in response to the input charge;
training a neural network using the training pairs, wherein the neural network models the semiconductor material and each voxel is represented in the neural network by a tensor field defined by (i) a location of the voxel within the semiconductor material and (ii) one or more physics-based phenomena within the voxel at the location;"
As to claims 10-18, the present invention is direct to a method of training a neural network modeling physical phenomena of semiconductor material: Independent claim 10 identifies the uniquely distinct features of " training a neural network using the training pairs, wherein (i) the neural network comprises a plurality of weights transforming input data to nodes of the neural network and (ii) each of the weights models one or more physics-based phenomena related to the semiconductor material."
As to claim 19, the present invention is direct to a method of training a neural network modeling physical phenomena of semiconductor material: Independent claim 19 identifies the uniquely distinct features of " generating a voxel-by-voxel description of a semiconductor’s material properties by applying the input charge measurement to a trained neural network, wherein (i) the trained neural network comprises a plurality of weights transforming input data to nodes of the trained neural network and (11) each of the weights models one or more physics-based phenomena related to the semiconductor material."
The closest prior art, Lin et al. (US 10656962 B2) and Paul et al. (US 20180276529 A1) discloses conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other claims depend on independent claims 1, 10 are allowed as the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	6/4/22